Case 6:20-cr-00123-WWB-DCI Document 46 Filed 04/06/21 Page 1 of 4 PageID 159




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


UNITED STATES OF AMERICA       :
                               :
                               :
                               :
v.                             :                Case No.: 6:20-CR-123-WWB-DCI-1
                               :
                               :
                               :
KAVITA L. HARACK               :
______________________________ :

              DEFENDANT KAVITA L. HARACK’S
     EMERGENCY MOTION TO CONTINUE SENTENCING HEARING

      COMES NOW, the Defendant, KAVITA L. HARACK, by and through her

undersigned counsel, and hereby files this her emergency motion to continue her

sentencing hearing and in support states as follows:

1.    The Defendant pled guilty on October 19, 2020, pursuant to a government

      sponsored plea agreement.

2.    The Defendant is scheduled for sentencing on April 7, 2021.

3.    Undersigned counsel was informed by the Defendant that she remains in the

      hospital due to surgical complications.

4.    Undersigned counsel respectfully requests a two-week continuance to allow

      the Defendant to recover from surgery.

5.    The Defendant is out of custody and does not oppose this motion.
Case 6:20-cr-00123-WWB-DCI Document 46 Filed 04/06/21 Page 2 of 4 PageID 160




6.    Undersigned counsel attempted to obtain the government’s position, but due

      to the urgency of this motion, a position could not be reached in time.

      Undersigned counsel will supplement this motion if he receives a response

      after the filing of this motion.
Case 6:20-cr-00123-WWB-DCI Document 46 Filed 04/06/21 Page 3 of 4 PageID 161




                                CONCLUSION

      WHEREFORE, the Defendant, KAVITA L. HARACK, by and through her

undersigned counsel prays this Honorable Court will grant the requested relief

and/or any other relief deemed necessary.

                                                Respectfully submitted,

                                                /s/ Mark J. O'Brien
                                                Mark J. O'Brien, Esquire
                                                Florida Bar No.: 0160210
                                                511 West Bay Street
                                                Suite 330
                                                Tampa, Florida 33606
                                                Direct: (813) 228-6989
                                                Email: mjo@markjobrien.com
Case 6:20-cr-00123-WWB-DCI Document 46 Filed 04/06/21 Page 4 of 4 PageID 162




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on April 6, 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will then send

notice of electronic filing to all counsel of record.

                                                        By: /s/ Mark J. O'Brien
                                                        Mark J. O'Brien, Esquire
